Citation Nr: 0808472	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a skin 
condition of the right hand.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO), which concluded that no new and material 
evidence had been submitted to reopen the claim for a skin 
condition of the right hand. 


FINDINGS OF FACT

1.  The August 2003 rating decision that denied service 
connection for a skin condition of the right hand was not 
appealed and is final.

2.  The evidence added to the record since the August 2003 RO 
decision was not previously submitted to agency decision 
makers, is neither cumulative nor redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to for service connection for a skin condition 
of the right hand.

3.  A skin condition of the right hand was not shown in 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 2003 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a skin condition of the 
right hand is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  The criteria for the establishment of service connection 
for a skin condition of the right hand are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2004 and December 2004 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any additional 
evidence that pertains to the claim.  A January 2006 letter 
asked for specific information regarding the claimed 
radiation injury in service.  The veteran was advised about 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations 
in a March 2006 letter.  This case was last readjudicated in 
January 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, his wife's statement, 
pictures of his hand, a separation examination from service, 
private medical records, VA medical records, VA examination 
reports and the transcript from a hearing at the RO.  The RO 
attempted to obtain Social Security Administration (SSA) 
records, but was advised by the SSA that such records could 
not be located.  

Similarly, except for his separation examination, the 
veteran's service medical and personnel records are not 
available and are presumed destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  In a November 2002 rating decision, the RO advised 
the veteran that the service department had been unable to 
locate his original service medical records pursuant to his 
claim for service connection for traumatic arthritis in the 
right hand.  After filing a claim for service connection for 
a skin condition of the right hand he was advised in the 
October 2004 letter to submit records and statements from 
service medical personnel and other evidence that could 
establish his claim for service connection, as well as to 
complete a NA Form 13055.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim for service connection for a skin condition of the 
right hand any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In cases where service medical records are unavailable, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996). 




I.  New and Material Evidence 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

In the present appeal, the last final denial of the claim for 
service connection for a skin condition of the right hand is 
the RO's August 2003 determination.  The evidence of record 
as of the August 2003 RO decision included the veteran's 
multiple contentions, VA outpatient records, a VA 
examination, private medical records, a separation 
examination from service, and recent pictures of the 
veteran's right hand.  After a request for service medical 
records and records of exposure to radiation was issued, the 
RO was informed that these records were destroyed in the 1973 
fire at NPRC.  

The separation examination from service notes a history of 
the veteran being hospitalized for a heat rash for two months 
in the fall of 1955.  The veteran contends that he suffered 
radiation burns to the right hand and abdomen while 
calibrating Geiger counters, and that he has a recurrent rash 
related to that event.  A VA examiner opined that the while 
the skin changes were consistent with radiation dermatitis, 
they also were consistent with other skin diseases including 
eczema and were not specific for radiation dermatitis.  The 
RO denied service connection for a skin condition of the 
right hand because there was no evidence the condition was 
incurred in or caused by service.  

The evidence presented after the August 2003 rating decision 
includes the veteran's testimony during a hearing before the 
RO, his wife's statements, VA outpatient treatment records, 
and a January 2006 VA examination report.  In a December 2005 
hearing before the RO, the veteran elaborated on the incident 
he states had exposed him to radiation.  In addition, the 
veteran's testimony identified further treatment he received 
immediately following service for his hand in 1956 and the 
continuity of his symptoms.  The veteran's wife also 
submitted a statement in April 2005 asserting that prior to 
service he did not have a skin condition on his right hand 
but after separation his right hand and arm were infected and 
he has received continual treatment from that time to the 
present.  Finally, in a January 2006 VA examination, the 
examiner furnished an opinion stating that the veteran's 
current right hand condition was consistent with radiation 
dermatitis and that it was consistent with the veteran's 
history provided of exposure to radiation while on active 
duty.

As noted above, the evidence is presumed credible for 
purposes of determining whether new and material evidence has 
been presented.  Thus, the evidence relates to a previously 
unestablished fact and furnishes a reasonable possibility of 
substantiating the appellant's claim for service connection 
for a skin condition of the right hand, including as a 
residual of radiation exposure.  Accordingly, the claim is 
reopened.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as noted above, the October 2004 and 
December 2004 VCAA letters advised the veteran of what the 
evidence must show to establish service connection and to 
identify medical evidence.  These letters informed the 
veteran that VA would make reasonable efforts to obtain 
evidence and that he could send VA the necessary evidence.  
In essence, the veteran has been afforded the opportunity to 
present all available evidence and argument as to the merits 
of the claim.  In addition, a VA examination has been 
provided.  The Board is, therefore, of the opinion that the 
veteran will not be prejudiced by its consideration of this 
issue on its merits.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As an initial matter, the Board notes that there are certain 
presumptions for establishing service connection for veterans 
exposed to ionizing radiation during service.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.311.  The conditions warranting 
presumptive service connection under those provisions are 
malignant cancers and subcapsular cataracts.  In this case, 
however, the veteran is not claiming exposure to ionizing 
radiation, nor is his claimed condition a disability for 
which those presumptions would apply.  Thus, those 
presumptive provisions do not apply in this case.  

The veteran contends that he was exposed to radiation when a 
lead container of radioactive pellets fell on his right hand 
and lap during service while he was repairing a Geiger 
counter.  He contends he suffered a puncture wound of the 
right hand at that time as well.  As stated above service 
medical records and service records which could detail 
exposure to radiation were destroyed in the 1973 fire.  A 
March 1956 separation examination from service indicates a 
history that the veteran was hospitalized for a heat rash for 
two months in the fall of 1955 while on active duty and that 
he had difficulty at the present time.  His upper extremities 
and skin were described as normal, with the only defect noted 
being a missing distal phalange of the right little finger.

The veteran has submitted several statements as well as 
current pictures of his hand.  The pictures submitted reflect 
the presence of red spots on the veteran's right hand.  The 
veteran describes in various statements that he was helping 
repair and calibrate Geiger counters when a lead pot of 
radioactive pellets fell on his right hand, lap and legs.  He 
received a rash on his legs (also described as sores on his 
abdomen in a different statement), went to sick call for a 
week, and spent another three to four weeks in the hospital 
to treat it.  He stated that the rash on his legs did not 
return and his hands improved over the next few months.  He 
stated that upon separation he reported the sores on his 
right hand, but that his statement was not recorded on the 
separation examination.  He also asserts that he was seen by 
private physicians after separation from service, however 
these physicians have since died and their medical records 
have been destroyed.  The veteran also states that his hands 
now have had a problem with sun exposure ever since his 
radiation exposure in 1955.

The earliest clinical evidence of treatment for a condition 
of the right hand is contained in records dated in September 
1989.  Private medical records reflect that the veteran was 
treated for osteoarthritis and degenerative joint disease of 
the hands by a private physician from September 1989 to 
February 1996.  He was later treated for hand pain on one 
occasion in June 2002.  While being treated for hand pain in 
June 2002, the veteran first reported radiation exposure in 
service.  The private medical records do not reflect any 
treatment specifically for a skin condition in the right 
hand, nor do they report the presence of a skin condition on 
the right hand during any course of treatment.  

VA outpatient records from January 2003 to April 2003 reflect 
that the veteran was treated in relation to a skin condition 
in the right hand.  An examination in January 2003 noted the 
veteran provided a history of "Geiger/radiation burns" to 
his right hand while in service and further reported that an 
antibiotic helps.  This examination also noted dryness and 
some mild excoriation on both the left and right hands.  An 
April 2003 visit diagnosed the veteran with chronic 
dermatitis of the right hand and prescribed an antibiotic 
cream.

The veteran was also seen at the VA for outpatient treatment 
from October 2003 to January 2005.  In April 2004 the 
veteran's physical examination revealed that the he had a 
rash and erythema on the dorsal aspect on the right hand and 
recorded the his reported history of radiation exposure and 
treatment following service.  The veteran was assessed with 
dermatitis.  In the assessment it was noted that dermatitis 
was present on the veteran's right hand after exposure to 
radiation in the military in 1955.  The assessment also noted 
the veteran was seen by a dermatologist that referred to the 
June 2003 VA examination, however no conclusions were made 
during this examination.

In a VA examination in June 2003, the veteran provided a 
history of radiation exposure when he inadvertently knocked a 
lead container of radioactive materials over and from that 
time on he has had chronic dermatitis, particularly on the 
right hand.  After a physical examination of the skin, the 
examiner noted that there was an area on the right hand that 
has excoriated lesions around which the skin was very 
friable.  The examiner concluded that the veteran needed a 
dermatology consult.  

A dermatology consult in July 2003 conducted pursuant to the 
June 2003 VA examination reported smooth, thin, minimally 
erythematic skin on the dorsum of the right hand with a dry 
excoriated skin on the thumb aspect of the hand.  This 
consult was later followed up in August 2003 when the 
veteran's right hand was observed to have minimal ill-defined 
erythema with areas of hemorrhagic crust, with smooth and 
shiny skin.  The veteran was assessed with skin changes 
consistent with radiation dermatitis but the examiner noted 
this may be seen with several other skin diseases such as 
eczema and was not specific to radiation dermatitis.  

In a January 2006 VA examination the veteran was diagnosed 
with radiation dermatitis versus eczema, though the examiner 
noted it was impossible to clearly identify.  Objective 
findings revealed an erythematous eruption on the dorsum of 
his right hand with areas of hemorrhagic crust.  The examiner 
then opined that the current condition was consistent with 
radiation dermatitis and consistent with the history as 
provided by the veteran.  The examiner further concluded that 
he could not disprove the history, nor could he disprove that 
the current condition of the right hand is not related to the 
possible radiation exposure and therefore the condition would 
be consistent with exposure while on active duty. 

The veteran's wife submitted a statement in April 2005 
asserting that when the veteran came back from service in 
1956 he had an infection in both his right hand and arm for 
which he has continued to seek treatment since that time.  
She stated that she has known him since 1953, before he 
entered the army.

The Board acknowledges the veteran's testimony and written 
statements as to the events he describes, as well as his 
wife's statements.  However, such contentions are 
inconsistent with the available evidence of record.  First, 
there was no evidence of a puncture wound or skin rash his 
right hand clearly at separation, and such was clearly 
examined at the time as his finger abnormality was noted.  
Second, the veteran and his wife have stated that he has had 
skin problems with his hand ever since that incident, but 
private treatment records from 1989 to 1996 specifically 
treating his hands made no mention of any skin rash.  

Thus, there is no credible supporting evidence that he 
suffered from a radiation injury to his hand in service, and 
the post service treatment records pertaining to his hands 
make no mention of any radiation injury or any skin rash 
until 2002, more than 40 years after his discharge from 
service.  The Board finds such evidence is entitled to 
greater probative weight than the veteran's and wife's 
unsupported contentions.  While there are medical opinions 
indicating he skin rash is consistent with radiation 
dermatitis, such opinions are based on the veteran's reported 
history of radiation injury in service and the presence of 
the rash since that time.  However, as those contentions are 
not supported, the medical opinions are entitled to no 
probative weight.  Moreover, those opinions also noted that 
his skin condition is also consistent with eczema, and the 
2006 examiner noted that he could not prove or disprove 
whether the current condition is related to radiation. 

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a skin condition of the right hand.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a skin condition of the right hand is 
reopened.

Service connection for a skin condition of the right hand is 
denied.

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


